Citation Nr: 0813209	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-37 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$17,652.13, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	John S. Nichols, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision issued in 
March 2005 by the Committee on Waivers and Compromises 
(Committee) at the RO, which denied a request for waiver of 
recovery of compensation overpayment calculated in the amount 
of $17,652.13.  As explained below, the underlying issue in 
this case concerns the propriety of the creation of the debt 
in the first place.  That issue must be decided before the 
waiver issue can be addressed; therefore, the Board has 
recharacterized the issue on appeal as described on the title 
page.

In his substantive appeal (VA Form 9) received in October 
2005, the veteran requested a hearing before a Veterans Law 
Judge of the Board at the RO (Travel Board hearing).  A 
Travel Board hearing was scheduled for March 8, 2006; 
however, the appellant failed to appear on the scheduled 
hearing date.  In view of the circumstances of the following 
remand, if this matter is ultimately returned to the Board 
for appellate review, the veteran is free to request another 
Board hearing. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Initially, the Board notes that the evidentiary record 
indicates some of that the assessed indebtedness in question 
may have been recouped.  Nevertheless, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must 
consider the entire amount calculated, plus interest.

Preliminary review of the record in this case indicates that 
the overpayment in issue resulted from a retroactive 
termination of the veteran's disability compensation benefits 
from December 27, 2001 to May 23, 2004 based on information 
received by the RO that there was an outstanding warrant 
issued by the Cayce Police Department in South Carolina for 
the veteran on February 7, 1999.  The provisions of 
38 U.S.C.A. § 5313B (West 2002) specifically prohibit the 
payment of Chapter 11 compensation benefits for any period 
during which a veteran is a fugitive felon.  The term 
"fugitive felon" means a person who is a fugitive by reason 
of (A) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees, or (B) violating a 
condition of probation or parole imposed for commission of a 
felony under Federal or State law.  38 U.S.C.A. § 5313B; 38 
C.F.R. § 3.665(n)(2) (2007).

In a March 2004 letter, the RO informed the veteran that VA 
had been advised by law enforcement authorities that he had 
been identified as a fugitive felon because he was the 
subject of an outstanding warrant and gave him an opportunity 
to clear the warrant with the agency that issued it or to 
advise VA if he believed that VA had identified the wrong 
person.  The RO instructed him to contact the Cayce Police 
Department as soon as possible to determine what must be done 
to clear the warrant and, when that had been accomplished, to 
send official documentation establishing that the warrant had 
been cleared to the RO.  If VA did not receive evidence 
establishing that the warrant had been cleared within 60 days 
of the date of the letter, the RO informed the veteran that 
VA was required to stop his compensation benefits as of 
December 27, 2001, the effective date of the fugitive felon 
provisions, and that he could request a hearing or submit 
further evidence.  This letter was not returned as 
undeliverable; the veteran did not respond.

The RO sent the veteran another letter dated June 24, 2004, 
indicating that VA proposed to stop his compensation payments 
effective December 27, 2001, because the RO had received 
evidence that he had been identified as a fugitive felon.  
The VA proposed to adjust the veteran's payments after 60 
days, during the interim the veteran could request a hearing 
or submit evidence that VA should not make the adjustment.  
The RO added that any adjustment would likely result in an 
overpayment.  This letter was not returned as undeliverable; 
the veteran did not respond.

In a letter dated June 29, 2004, the RO terminated the 
veteran's compensation payments effective December 27, 2001, 
based on the veteran's identified status as a fugitive felon 
and advised him of his appellate rights.

In a September 30, 2004 letter, the RO notified the veteran 
that his compensation payments had been resumed as of May 23, 
2004, the date of the veteran's arrest, because he was no 
longer considered a fugitive felon and that termination of 
his compensation had created an overpayment.

In a statement dated and received on November 10, 2004, the 
veteran indicated that this decision had created an 
overpayment of $12,948 and that he wanted to appeal the 
decision.  In support, the veteran stated that he was found 
"not guilty" by the court on June 10, 2004 and he felt that 
he was being punished by VA for an offense that he did not 
commit.  Eight days later, the veteran submitted a VA Form 
5655, Financial Status Report, which was construed as a 
request for a waiver of overpayment.

In a letter from the VA Debt Management Center (DMC) to the 
Committee on Waivers and Compromises, dated November 24, 
2004, it was reported that the debt considered for waiver was 
$17, 652.13.  This document also indicated that the first 
letter to the veteran, evidently informing him of the 
creation of the debt, was sent on July 11, 2004.  The Board 
observes that a copy of this July 11, 2004 notice is not of 
record. 

A February 2005 audit also shows that the original amount of 
overpayment as  $17,652.13.  It also determined that the then 
current overpayment balance was calculated as $10, 221.99.

In a February 2005 decision issued in March 2005, the 
Committee denied the veteran's waiver request, noting that he 
was at fault in the creation of the debt as records indicated 
that the veteran's criminal activities caused the debt and no 
extenuating circumstances were presented to the Committee.

In a June 2005 notice of disagreement and an October 2005 
substantive appeal, the veteran's attorney argues that: (1) 
the veteran was not in fact a "fugitive" as he was always 
living at the same address, his whereabouts were known at all 
times by the law enforcement agency, there was no attempt on 
his part to avoid service of the warrant, and he, in no sense 
of the word, fled from the authorities; (2) the charge that 
was contained in the warrant was not a "felony" under state 
law as high misdemeanors are not recognized by South 
Carolina; and (3) the veteran was not a "fugitive felon" as 
defined by 38 U.S.C.A. § 5313B, because he was not charged 
with a felony, there was no evidence that he was "fleeing to 
avoid prosecution, or custody or confinement" after 
"conviction" because he was found not guilty at a bench 
trial.  The veteran's attorney concluded that the warrant was 
baseless, and should never have been issued, and that, during 
the five-year period between issuance in 1999 and RO 
notification in 2004, the Cayce Police Department never tried 
to serve it.  In addition, the attorney added that VA had 
been garnishing $917 monthly from the veteran's compensation 
payments to reduce the debt, which has worked an extreme 
hardship on the veteran and his family making him unable to 
meet their basic needs.

The underlying argument continuously advanced on behalf of 
the veteran is that an overpayment should not have been 
created because he was not in fact a fugitive felon as 
defined by 38 C.F.R. § 3.665(n)(2), and if the debt is found 
to be valid, the amount of the debt.  As such, the appellant 
has consistently challenged the validity of the debt.

The Court has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2007); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434.  As 
such, the Board believes that further action by the Committee 
to determine whether the creation of the debt at issue was 
proper and, if so, the correct amount is needed prior to 
further appellate consideration.

The Board reiterates that the veteran's claims file does not 
contain a copy of the letter from the VA Debt Management 
Center (DMC), supposedly dated July 11, 2004, informing the 
veteran of the amount of his indebtedness.  On remand, VA 
must obtain copies of all available records related to the 
matter on appeal to include a copy of the DMC letter 
notifying the veteran of the amount of the overpayment 
incurred and his right to request a waiver, and set forth a 
written paid and due audit of the veteran's compensation 
benefits for the period of the overpayment.

In determining whether the debt was proper in this case, the 
RO should consider VA Office of General Counsel opinion, 
VAOPGCPREC 7-2002, which noted that the VA fugitive felon 
provision was modeled after Public Law No. 104-193, which 
barred fugitive felons from receiving Supplemental Security 
Insurance from the Social Security Administration (SSA) and 
food stamps from the Department of Agriculture.  In that 
opinion the General Counsel noted that Public Law No. 104-193 
"was designed to cut off the means of support that allows 
fugitive felons to continue to flee."  Id.  As the veteran 
was not convicted of a felony in this matter, and there is no 
contention that he has violated the conditions of a parole or 
probation, the only definition of fugitive felon that may 
apply in this case is the one providing that a fugitive felon 
is a person "fleeing to avoid prosecution" for an offense 
or an attempt to commit an offense that is a felony under the 
laws under the place from which the person flees.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  Obtain, and associate with the claims 
file, copies of all available records 
related to the matter on appeal held by 
the VA Debt Management Center (DMC), to 
include a copy of any letter to the 
veteran notifying him of the amount of 
the overpayment incurred and her right to 
request a waiver.  See OF BULLETIN 
99.GC1.04 (May 14, 1999).  

If a copy of this letter cannot be 
obtained, the RO should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; and (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the veteran.  The VA 
should document its efforts to obtain 
these records.  

2.  Following completion of the above, 
the RO shall produce a written paid and 
due audit of the veteran's compensation 
account for the period of the 
overpayment, from December 27, 2001 to 
May 23, 2004.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the veteran, as well as 
the amounts properly due.  A copy of the 
written audit should be inserted into the 
claims file and another provided to the 
veteran and his attorney.

3.  The Committee should then adjudicate 
the issue of whether the overpayment of 
compensation benefits at issue was 
properly created, including consideration 
of whether the overpayment was due to 
sole VA administrative error, and the 
amount of any overpayment.  In 
particular, as the veteran was found not 
guilty, the Committee should address 
whether the veteran is a fugitive felon 
as defined by VA law and regulation, that 
is, is a person "fleeing to avoid 
prosecution" for an offense or an 
attempt to commit an offense that is a 
felony under the laws under the place 
from which the person flees.  A 
comprehensive explanation of the 
Committee's reasons and bases for that 
decision should be prepared and 
incorporated into the claims file, to 
include a discussion of any information 
obtained from the Cayce Police Department 
and the veteran or his attorney.  If it 
is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
veteran and his attorney should be 
informed of the decision made and should 
be allowed the requisite period of time 
for a response.

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

5.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the veteran's 
request for waiver pursuant to the 
principals of equity and good conscience.  
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case (SSOC) is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

6.  If the Committee's determination 
remains unfavorable to the veteran, he 
and his attorney should be furnished an 
SSOC, which specifically addresses the 
issue of creation of the overpayment and 
which contains a recitation of the 
pertinent law and regulations governing 
the issue of proper creation, including 
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§ 1.965(a) (2007).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he and his attorney may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

The appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



